
	
		II
		112th CONGRESS
		1st Session
		S. 689
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Merkley (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the oil independence of the United States, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Security Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CouncilThe term Council means the
			 National Energy Security Council established by section 4.
			(3)National energy
			 security programThe term national energy security
			 program means the national energy security program established by
			 section 3.
			(4)National oil
			 independence goalThe term national oil independence
			 goal means the national oil independence goal established under section
			 3(c).
			(5)National oil
			 independence planThe term national oil independence
			 plan means the national oil independence plan established under section
			 3(d).
			3.National energy
			 security program
			(a)EstablishmentThere
			 is established in the Executive Office of the President the national energy
			 security program.
			(b)MissionThe
			 mission of the national energy security program shall be to coordinate the
			 activities and policies of the Federal Government to ensure, to the maximum
			 extent practicable, that the United States meets—
				(1)goals for
			 reducing oil dependence, oil imports, and oil consumption; and
				(2)other energy
			 policy goals, including goals for—
					(A)enhancing the
			 competitiveness of the United States in clean energy technology;
					(B)strengthening
			 clean energy technology manufacturing in the United States;
					(C)reducing
			 greenhouse gas emissions; and
					(D)reducing
			 hazardous pollutants.
					(c)National oil
			 independence goal
				(1)In
			 generalSubject to paragraph (2), it is the goal of the United
			 States to reduce oil consumption by the quantity that is equal to or greater
			 than the quantity of oil imported by the United States from outside of North
			 America by calendar year 2030 (as compared to the rate of oil consumption
			 projected for calendar year 2030 as of the date of enactment of this
			 Act).
				(2)AdjustmentsThe
			 President, in consultation with the Council—
					(A)may adjust the
			 numeric goal for calendar year 2030 established under paragraph (1);
					(B)shall ensure that
			 any new goal established under subparagraph (A) represents the maximum
			 practicable oil savings achievable, taking into account other benefits of
			 reducing oil consumption (including economic, security, and environmental
			 benefits) and costs or other economic effects; and
					(C)if any new goal
			 established under subparagraph (A) is lower than the goal established under
			 paragraph (1), shall establish an additional goal for reducing oil consumption
			 in the United Sates by a quantity that is equal to or greater than the quantity
			 of oil imported by the United States from outside of North America on the
			 fastest timeline practicable, taking into account other benefits of reducing
			 oil consumption (including economic, security, and environmental benefits) and
			 costs or other economic effects.
					(d)National oil
			 independence plan
				(1)In
			 generalThe President, in coordination with the Council and the
			 Director of the Office of Management and Budget, shall—
					(A)develop a
			 national oil independence plan that describes programs and activities that will
			 be implemented to meet or exceed the national oil independence goal and other
			 goals established pursuant to subsection (c);
					(B)submit the
			 national oil independence plan to Congress not later than 180 days after the
			 date of enactment of this Act; and
					(C)submit an updated
			 national oil independence plan to Congress every 2 years thereafter.
					(2)Review of
			 Federal policies, programs, and authoritiesNot later than 120
			 days after the date of enactment of this Act, the President, in coordination
			 with the Council and the Director of the Office of Management and Budget, shall
			 review existing programs and authorities of the Federal Government and other
			 applicable policies (including tax policies) to determine—
					(A)(i)which programs,
			 authorities, or policies could be used to accelerate reductions in oil
			 dependence; and
						(ii)any means by which the programs,
			 authorities, or policies—
							(I)could be used to maximize reductions in
			 oil dependence; or
							(II)would require modification in order to
			 be used to maximize reductions in oil dependence; and
							(B)(i)which programs,
			 authorities, or policies have the effect of increasing oil consumption and oil
			 dependence or otherwise create barriers to reducing oil consumption and oil
			 dependence; and
						(ii)the manner by which the programs,
			 authorities, or policies—
							(I)have the effect of encouraging oil
			 consumption or oil dependence or otherwise create barriers to reducing oil
			 consumption and oil dependence; and
							(II)could be modified or eliminated to help
			 meet the goal of reducing oil consumption and oil dependence.
							(3)ContentsAt
			 a minimum, the national oil independence plan shall—
					(A)describe the
			 results and conclusions of the review conducted under paragraph (2);
					(B)as appropriate,
			 include—
						(i)the
			 use of programs, authorities, or policies described in paragraph (2)(A);
			 and
						(ii)if
			 existing authority allows, proposals to modify or eliminate programs,
			 authorities, or policies described in paragraph (2)(B);
						(C)include
			 recommendations to Congress for legislation that would further—
						(i)promote
			 reductions in oil consumption and oil dependence;
						(ii)reduce barriers
			 to reducing oil consumption and oil dependence; and
						(iii)help meet the
			 energy policy goals of the United States;
						(D)include a
			 timetable for achieving the national oil independence goal, including interim
			 targets on not less than a biennial basis;
					(E)a plan for
			 coordinating actions across the Federal Government to ensure, to the maximum
			 extent practicable, that the national oil independence goal is met; and
					(F)a timeline for
			 issuing rules, Executive orders, or other policy instruments that will
			 implement the recommendations contained the national oil independence
			 plan.
					(e)Annual requests
			 to CongressWhen submitting annual budget requests to Congress,
			 the President shall include—
				(1)(A)requests for sufficient
			 funding for such programs the President considers appropriate to implement the
			 national oil independence plan; and
					(B)if the amount of funding is not
			 sufficient to meet the national oil independence goal, a description of the
			 amount of funding that would be necessary to meet the goal;
					(2)(A)requests for such
			 additional authorities or changes to existing laws or authorities as the
			 President considers appropriate in order to implement the national oil
			 independence plan; and
					(B)if the amount of funding is not
			 sufficient to meet the national oil independence goal, a description of such
			 additional authority or changes to existing laws or authorities as would be
			 necessary to meet the goal; and
					(3)a report on the
			 oil consumption and imports of the United States relative to the national oil
			 independence goal and the interim targets and timelines established in the
			 national oil independence plan.
				4.National Energy
			 Security Council
			(a)EstablishmentThere
			 is established in the Executive Office of the President a National Energy
			 Security Council.
			(b)MissionThe
			 mission of the Council shall be to assist and advise the President in—
				(1)establishing the
			 national oil independence goal in numeric terms of barrels per day of oil
			 consumption, based on the most recent consumption estimates by the Energy
			 Information Administration;
				(2)meeting the
			 national oil independence goal;
				(3)developing the
			 national oil independence plan and the requests described in section
			 3(e);
				(4)coordinating the
			 policies, programs, and activities of the national energy security program in
			 order to implement the national oil independence plan and meet the national oil
			 independence goal; and
				(5)ensuring that
			 policy decisions and programs are consistent with the energy policy goals of
			 the United States.
				(c)MembershipThe
			 membership of the Council shall consist of—
				(1)the Secretary of
			 Energy;
				(2)the Assistant to
			 the President for National Security Affairs;
				(3)the Secretary of
			 Transportation;
				(4)the
			 Administrator;
				(5)the Secretary of
			 the Treasury;
				(6)the Director of
			 the National Economic Council;
				(7)the Secretary of
			 Agriculture;
				(8)the Chair of the
			 Council on Environmental Quality;
				(9)the Secretary of
			 State; and
				(10)the Director of
			 the Office of Science and Technology Policy.
				(d)ChairThe
			 President shall act as Chair of the Council.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
			
